Citation Nr: 1412369	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  08-37 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran had service in the Philippine Commonwealth Army from December 1941 to August 1942 and from September 1945 to June 1946.  Records show that he was a prisoner of war (POW) from April 1942 to August 1942.  He died in January 2002, and the appellant has filed this claim as his surviving spouse.

This appeal initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) Manila, in the Republic of the Philippines.

In March 2010, the Board remanded the claim for further development.  The issue of entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318 was also addressed and denied by the Board at that time.

In an April 2011 decision, the Board denied the appellant's claim for service connection for the cause of the Veteran's death.  The appellant subsequently appealed the Board's April 2011 decision to the United States Court of Appeals for Veterans Claims (Court), and in a January 2013 Order, the Court vacated that decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).

In July 2013, the Board remanded the claim for further development in accordance with the Joint Motion.  The case has since been returned to the Board for appellate review.  

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  A review of the documents in the Virtual VA paperless claims file reveals documents that are duplicative or irrelevant to the issue on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran died in January 2002.  The immediate cause of death was bilateral pneumonia.  He was a former POW.

2.  At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder (PTSD), rated as 50 percent disabling; cervical spondylosis, rated as 30 percent disabling; peripheral neuropathy of the right and left upper extremities, each rated as 10 percent disabling; and dysentery, beriberi, malaria, and malnutrition, each rated as noncompensable.

3.  Pneumonia did not manifest in service and it is not shown to have been related to any injury or disease incurred in service.

4.  A service-connected disability did not cause or contribute to the cause of the Veteran's death.



CONCLUSION OF LAW

The requirements for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 1310 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished).

The Board acknowledges that fully compliant notice was provided after the initial adjudication of the claim in this case.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Nevertheless, the RO sent the appellant fully adequate notification in the content of March 2008 and September 2013 letters.  The timing deficiency was cured by readjudication of the claim in a January 2014 supplemental statement of the case (SSOC).  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating the claim and notifying claimant of such readjudication in the SOC).  Therefore, with respect to the timing requirement for the notice, the Board concludes that to proceed with adjudication of this case at this time is not prejudicial to the claimant. 

Moreover, the requirements with respect to the content of the notice were met in this case.  The RO informed the appellant in the March 2008 and September 2013 notice letters about the information and evidence necessary to substantiate her claim and of the division of responsibilities in obtaining such evidence.  While the March 2008 letter provided most of the necessary notice, the September 2013 letter specifically met the Hupp and Dingess notification requirements.

In addition, the duty to assist the appellant has also been satisfied in this case.  The Veteran's service treatment and personnel records as well as all identified and available post-service medical records are in the claims file and were reviewed by both the RO and the Board in connection with the appellant's claim.  A copy of the Veteran's death certificate is also in the claims file.  The appellant has not identified any available, outstanding records that are relevant to the claim decided herein.  Moreover, the record includes written statements provided by the appellant, following the Court's remand of the case in January 2013.

As previously noted, the Board remanded the case for further development in July 2013, in accordance with the January 2013 Joint Motion.  In the January 2013 Joint Motion, the parties agreed that the Board failed to comply with the duty to assist in the vacated April 2011 Board decision.  Specifically, the parties noted that the Board had previously remanded the case, in March 2010, in pertinent part, to request that the appellant provide clinical records showing treatment for pneumonia or other conditions that the Veteran might have had leading up to his death.  In the alternative, the appellant was asked to provide an authorization for VA to obtain medical records for at least one year preceding the Veteran's death.  The parties noted that the appellant provided such authorization in May 2010, but it did not appear that the authorization was associated with the claims file before the case was returned to the Board.  The record also indicated that the RO did not take any action on the authorization before the case was returned to the Board.  Therefore, in the July 2013 remand, the Board directed the RO/Appeals Management Center (AMC) to, again, contact the appellant and request that she submit any outstanding clinical records for the Veteran dating back to at least one year prior to his death.  In the alternative, she was to be advised that she could provide the names and addresses of any health care providers who provided treatment with authorization for VA to obtain the evidence on her behalf.  The RO/AMC was directed to make a specific request for private medical records from the private physician identified previously in the appellant's May 2010 VA Form 21-4142, Authorization and Consent to Release Information to VA.

In compliance with the July 2013 remand directives, the RO sent requests to the private physician at a private hospital, along with copies of VA Form 2142s, signed by the appellant, in September 2013 and November 2013.  In November 2013, the private physician sent a response to the request and a copy of hospital logbook entries.  In the response, the physician noted that, after extensive research of hospital records, there was an entry of admission of the deceased Veteran in January 2002, in which he was treated for pneumonia.  The physician noted that he was unable to find supporting documents pertaining to the Veteran following a disastrous typhoon.  Despite the unavailability of additional private treatment notes from the private hospital, the Board finds that there was compliance with the remand directive.  Stegall v. West, 11 Vet. App. 268 (1998).

Moreover, the appellant has not identified any other outstanding records that are pertinent to the issue currently on appeal.

In addition, VA's duty to assist includes obtaining a medical examination or opinion if one is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Wood v. Peake, 520 F.3d 1345, 1347-48 (Fed. Cir. 2008) (38 U.S.C.A. § 5103A(a) requires VA to assist a claimant in obtaining a medical opinion whenever such an opinion is necessary to substantiate the claim, unless no reasonable possibility exists that such assistance would aid in substantiating the claim).  The Board finds that the July 2010 VA opinion is adequate to decide the case because it considers the Veteran's pertinent medical history and it sufficiently addresses the central medical issues in this case to allow the Board to make a fully informed determination.  Id.  The Board notes that, since the VA examiner provided his opinion in July 2010, additional private medical evidence has been associated with the claims file.  However, no portion of the July 2010 VA medical opinion is inadequate or inaccurate based on the addition of the January 2002 private hospital logbook entry.  In this regard, the Board notes that such evidence merely confirms that the Veteran had pneumonia in 2002, which was already considered by the examiner.  There was no additional information or facts provided in the additional records.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion regarding the issue on appeal has been met. 

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes the appellant was provided the opportunity to meaningfully participate in the adjudication of her claim and she did, in fact, participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the appellant in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

DIC benefits are payable to the surviving spouse of a Veteran if the Veteran died from service-connected disability.  38 U.S.C.A. § 1310.  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  38 C.F.R. § 3.312(c)(2).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  It would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

In determining whether the disorder that resulted in the death of the Veteran was the result of active service, the laws and regulations pertaining to service connection apply.  38 U.S.C.A. § 1310.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Under 38 C.F.R. § 3.303(d), disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

The Federal Circuit Court recently held that diseases that would be considered "chronic" in a medical sense, but which are not listed in 38 C.F.R. § 3.309(a) as an enumerated "chronic disease," may still qualify for service connection under the three-element test for disability compensation described in § 3.303(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  However, pneumonia is not a chronic condition under 38 C.F.R. § 3.309(a) and will be adjudicated using the general principles of service connection.

Certain listed diseases are presumed to have been incurred in service if they manifest to a compensable degree at any time after the service of a veteran who was a POW.  38 C.F.R. §§ 3.307(a)(5), 3.309(c).  These diseases are psychosis, any of the anxiety states; dysthymic disorder (or depressive neurosis); organic residuals of frostbite; post traumatic osteoarthritis; atherosclerotic heart disease or hypertensive vascular disease (including hypertensive heart disease) and their complications (including myocardial infarction, congestive heart failure, arrhythmia); stroke and its complications; avitaminosis; beriberi (including beriberi heart disease); chronic dysentery; helminthiasis; malnutrition (including optic atrophy associated with malnutrition); pellagra; any other nutritional deficiency; irritable bowel syndrome; peptic ulcer disease; peripheral neuropathy except where directly related to infectious causes; and cirrhosis of the liver.  38 U.S.C.A. §§ 1101, 1110, 1112(b), 1113; 38 C.F.R. §§ 3.1(y), 3.307(a)(5), 3.309(c).  Atherosclerotic heart disease encompasses arteriosclerotic heart disease, ischemic heart disease, coronary artery disease, and other diseases that may be described by a more specific diagnosis.  See 69 Fed. Reg. 60089 (October 7, 2004).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The appellant has contended that the Veteran's pneumonia was a complication of his persistent and chronic disabling diseases.  In effect, it appears that she has asserted that the Veteran's service-connected disabilities contributed to the development of his pneumonia.

An Affidavit for Philippine Army Personnel documents that the Veteran was treated for malaria, dysentery, and beriberi during service.  The available service treatment notes included no complaints or treatment for pneumonia or any respiratory disorders.  An October 1945 fluoroscopy of the chest noted a healthy chest.

In a July 1998 VA POW examination report, the examiner noted that the Veteran had hypertension and bradycardia.  A chest x-ray showed atherosclerotic changes in the aorta and scarring in the right middle lobe with no active lung disease.

In an October 1998 rating decision, the RO granted service connection for PTSD, rated as 50 percent disabling; cervical spondylosis, rated as 30 percent disabling; peripheral neuropathy of the right and left upper extremities, each rated as 10 percent disabling; and dysentery, beriberi, malaria, and malnutrition, each rated as noncompensable.  

A January 2002 private hospital logbook entry shows that the Veteran was hospitalized for two days.  His admission and final diagnoses were pneumonia. 

The Veteran died in January 2002.  The death certificate indicates that the immediate cause of the Veteran's death was bilateral pneumonia.  There were no other causes of death or contributing causes of death listed on the death certificate.

In July 2010, a VA medical opinion was obtained pertaining to the cause of the Veteran's death.  The VA physician reviewed the private medical records, including the postmortem death certificate, the July 1998 VA examination report, and the October 1998 rating decision.  The Board notes that he did not review the Veteran's service treatment notes in rendering his opinion.  However, he did review the July 1998 VA examination report and the October 1998 rating decision, which noted the conditions that the Veteran was treated for or diagnosed with in service.  The examiner opined that the Veteran's bilateral pneumonia was less likely as not related to any service-connected disability or disabilities.  He also opined that the Veteran's death was less likely as not related to hypertension or heart disease.  He stated that the cause of death was bilateral pneumonia.  He noted that there were no other disabilities, either service-connected or non service-connected, listed on the death certificate that contributed to the cause or death or that were related to the cause of death.  In addition, he indicated that there were no available medical records that showed that the Veteran's bradycardia, hypertension, and atherosclerotic aorta had progressed from the July 1998 VA examination and contributed to the Veteran's death in January 2002.  He noted that the death certificate did not list any abnormalities of the heart, such as enlargement of the heart or atherosclerotic changes.  Further, he opined that, hypertension and heart disease, which are cardiovascular conditions, are less likely as not to cause pneumonia, which is an infectious process.  In addition, he noted that there were no available records that showed that the Veteran's service-connected disabilities contributed to his cause of death.

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that service connection is not warranted for the cause of the Veteran's death on either a direct basis or a presumptive basis.

The Board notes that pneumonia is not listed as a presumptive disease for POWs.  38 C.F.R. §§ 3.307(a)(5), 3.309(c).  Therefore, service connection for the cause of the Veteran's death is not warranted on a presumptive basis based on his POW status.

There is also no evidence that the Veteran had pneumonia or any respiratory disorder during service.  Rather, an October 1945 fluoroscopy of the chest noted a healthy chest.

In addition, as previously noted, the July 2010 VA examiner determined that it was not at least as likely as not that the Veteran's pneumonia was related to service.  The examiner opined that the Veteran's bilateral pneumonia was less likely as not related to any service-connected disability or disabilities.  He also opined that the Veteran's death was less likely as not related to hypertension or heart disease.  He stated that the cause of death was bilateral pneumonia, and he noted that there were no other disabilities, either service-connected or non service-connected, listed on the death certificate that contributed to the cause of death or that were related to the cause of death.  Further, he opined that hypertension and heart disease, which are cardiovascular conditions, are less likely as not to cause pneumonia, an infectious process.  

There is no contrary medical opinion of record.  Overall, the VA medical opinion was thorough; supported by an explanation; based on a review of the July 1998 VA examination, October 1998 rating decision, and the Veteran's death certificate; and supported by the available medical records.

The Board has also carefully considered the sum of the contentions presented by the appellant in support of the claim, to include the claimed relationship between the Veteran's service-connected disabilities and his death.  However, the question of whether the Veteran's death from pneumonia was related to his service is a complex medical matter as to an internal medical process that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau v. Nicholson, 492 F.3d 1372, 1376 (2007) (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007) (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  As such, while the Board again acknowledges these contentions as to a claimed link, the Board finds that these statements are in conflict with the uncontroverted VA opinion against the claim, which was provided by a medical professional with training and knowledge.  

While the Board is sympathetic to the appellant's claim, the weight of the evidence is against the claim.  Moreover, while the Board acknowledges that the Veteran was a POW and the appellant's argument of entitlement to the claimed benefits based on this POW status, the Board is nonetheless bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49, 53.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


